internal_revenue_service department of the treasury number release date index number washington dc person to contact mary truchly i d telephone number refer reply to cc tege eoeg teb-plr-123158-01 date date legend issuer state_agency x year year dear this is in response to your request on behalf of the issuer for an extension of time under sec_301_9100-1 of the procedure and administrative regulations to file form_8328 carryforward election of unused private_activity_bond volume_cap to make a carryforward election under sec_146 of the internal_revenue_code the code facts and representations you make the following factual representations the issuer is a public instrumentality and political_subdivision of the state created pursuant to state law and authorized to issue municipal revenue bonds to fund loans for among other things solid_waste disposal facilities the state allocates its private_activity_bond volume_cap though the agency in year the issuer received volume_cap from the agency but was unable to use x of this volume_cap by the end of the year under agency procedures unused volume_cap reverts back to the agency however in december of year the agency took action to reallocate this same amount of volume_cap x to the issuer to finance solid_waste disposal projects in future years and to authorize the issuer to carry forward this amount under state law the issuer may not make a carryforward election using form_8328 until it receives written notice from the agency that volume_cap has been transferred to the issuer for this purpose because the paperwork was misrouted the issuer did not receive written notice from the agency until march year after the deadline for filing form_8328 the issuer contacted bond counsel who advised that it was too late to file form_8328 without receiving an extension of time from the internal_revenue_service the issuer thereupon authorized bond counsel to proceed with the plr-123158-01 necessary filings and this request was filed as expeditiously as possible prior to filing this request the issuer’s failure to timely file the election had not been discovered by the irs law and analysis generally sec_103 of the code provides that gross_income does not include interest on any state_or_local_bond however interest on a private_activity_bond is included in gross_income unless it is a qualified private_activity_bond within the meaning of sec_141 sec_141 requires a bond to meet the volume_cap requirements of sec_146 to be a qualified_bond sec_146 provides that a private_activity_bond issued as part of an issue meets the volume_cap requirements if the aggregate face_amount of the private_activity_bonds issued pursuant to such issue when added to the aggregate face_amount of tax- exempt private_activity_bonds previously issued by the issuing authority during the calendar_year does not exceed such authority's volume_cap for the calendar_year sec_146 provides that if an issuing authority's volume_cap for any calendar_year after exceeds the aggregate amount of tax-exempt private_activity_bonds issued during the calendar_year by the authority such authority may elect to treat all or any portion of the excess as a carryforward for one or more carryforward purposes sec_146 requires the issuing authority to identify the purpose for which the carryforward is elected and to specify the portion of which is to be a carryforward for each such purpose sec_146 defines carryforward_purpose to mean four different purposes including the purpose of issuing exempt solid_waste_disposal_facility bonds described in sec_142 once an election is made it is irrevocable the sec_146 election is made by filing form_8328 with the internal_revenue_service center ogden ut under notice_89_12 1989_1_cb_633 form_8328 must be filed by the earlier of february of the calendar_year following the year in which the excess_amount arises or the date_of_issue of bonds issued pursuant to the carryforward election sec_301_9100-1 of the procedure and administrative regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 sets forth rules that must be met before the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that relief will be granted if the taxpayer provides evidence to establish to the satisfaction of the plr-123158-01 commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that if a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the irs the taxpayer will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on all of the facts and circumstances represented in the submission we conclude that the issuer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government the issuer is granted an extension of time to days from the date of this letter_ruling to file the form_8328 to carry forward unused volume_cap in the amount of x the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel exempt_organizations employment_tax government entities by rebecca l harrigal branch chief tax exempt bonds branch
